Title: To James Madison from Robert R. Livingston, 8 June 1802
From: Livingston, Robert R.
To: Madison, James


No. 43.
Dear SirParis 8th. June 1802
Enclosed is the answer of the Spanish ambassadour to my letter a copy of which was forwarded on the 28 ult. It accords with the conclusions I drew from the delay of the expedition & the conduct of the Minister for exterior relations. I have had a conversation with Collot & Adet separatly I find that tho they both consider their going in official characters to Louisiania as settled yet that neither have seen the treaty or know precisely the boundary of the territory they have acquired Pensacola & Mobile they say are expresly given as to the rest or whether it includes west florida they can not say. That France intended that it should I have no doubt. And I still think it probable that she will make it yield to her intentions for in Europe she does what she will & it will require firmness & exertion to prevent her doing so in America. Rely not my dear Sir too much upon her affection or her justice nor neglect from œconomy every necessary means of defence, this however is by way of parenthesis. To proceed I called yesterday on the minister & again insisted upon some direct answer to my note relative to Louisania shewing that we had certain interests in the treaty that intitled us to the information. He told me that the first consul had definitively settled that Mr. Otto was to go to America—that he was expected here daily & that he would be empowerd to treat & take arrangment with me on that subject.
I then shewed him the remonstrance of the St Domingo merchants which I found in a New York paper I told him that tho this was not official yet I had no doubt of its authenticity I contrasted the conduct of the United States in their exact & liberal fulfilment of the treaty with the conduct of France I told him that it was not to be expected that we would long submit to such degrading treatment but that we should be compelled to seek for means of repelling it—& concluded by desiring an explicit answer to my note on the subject of our claims—& information on the measures that the government had adopted for the payment of the bills forced upon our citizens.
He told me that the measures of the fleet & army were not in his department & that he could not give me any direct information on the subject nor of the means provided for the discharge of the bills tho he was assured that means had been adopted & that the [sic] Marbois had told him that two millions of livres were put at the disposition of Mr Pichon for this object. I replied that as it was my duty to make my inquiries thro’ him & as I had received from the head of the marine nothing more than vague assurances on the subject I prayed him to take such informations as would enable him to give me an answer that I might lay before my govermt. This he promissed to do—And added that with respect to my note the first consul had ordered it to be referred to the counsellor of State Flerieu to report upon it as he had been one of the negotiators of the treaty & there were several points in it that had a reference to that negotiation. I asked him when I might expect an answer he told me in very few days.
My conclusion from this is that finding it too direct to evade & too strong to be easily answered it is gone in to the hands of Flerieu to give some elaborate & (as the eastern men say) some twistical answer by wire drawing the treaty. I shall however call today on Flerieu & get out of him some hint of what the final intention of the government is. In the mean time limit credit at home as much as possible & do not neglect the fortification of your harbours. Conciliate the affections of your western Country, And put your militia on the best footing circumstances may arise which you can not prevent. There are various causes of irritation at home that may compel the government to take a decisive line & where this may lead to god knows. Be explicit in your instructions to me & be assured whatever they may be they will be strictly fulfilled according to the best of my abilities. I am Dear Sir with the most respectful consideration Yrs
  

   
   Draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC not found but mentioned in JM to Jefferson, 11 Sept. 1802, and acknowledged in JM to Livingston, 15 Oct. 1802 (DNA: RG 59, IM, vol. 6). Italicized passages are underlined in the draft; Livingston apparently intended them to be encoded. Enclosure not found, but see n. 1.



   
   In his reply of 2 June 1802, Azara informed Livingston that although he had not been involved in the affair, “it seems certain … that a treaty ceding Louisiana has been concluded; but I am of opinion that the Floridas are not comprised in the cession” (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:519).



   
   The protest of American merchants addressed to Tobias Lear was published in the New-York Evening Post on 10 Apr. 1802 (dated Philadelphia, 8 Apr. 1802). The merchants requested that their cargoes and vessels be free from requisition, that cargoes already furnished to the French be paid for in cash, that Americans meet with no more obstacles at customs than French merchants, and that the embargo on their ships be raised.



   
   Charles-Pierre Fleurieu reported to Talleyrand on 22 Prairial an X (12 June 1802) (12 pp.; in French) his recollections—as one of the French negotiators—of the basis for discussion of articles 2, 4, and 5 of the Convention of 1800 and the French interpretation of the suppression of article 2. Fleurieu’s understanding of this latter was that the U.S. could make no demands for indemnities and that the French were justified in refusing to pay them (AAE: Political Correspondence, U.S., 54:365–70).


